878 F.2d 1445
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Richard J. MARTIN, Petitioner,v.DEFENSE LOGISTICS AGENCY, Respondent.
No. 89-3153.
United States Court of Appeals, Federal Circuit.
May 11, 1989.

Before MAYER, Circuit Judge, SKELTON, Senior Circuit Judge, and MICHEL, Circuit Judge.
SKELTON, Senior Circuit Judge.


1
The Merit Systems Protection Board (board) in an opinion and order, docket No. NY315H8090003, dismissed Richard J. Martin's petition for review of the board's initial decision, dated October 4, 1979, as untimely filed (over 8 years late) without good cause shown.  We have considered the record and the arguments presented on appeal but find them unpersuasive.  On the basis of its opinion, the order of the board, dated December 15, 1988, is affirmed.